       Case 2:19-cv-00683-RJC-CRE Document 28 Filed 07/22/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ALANA SOUZA, CIELO JEAN GIBSON,                       )
DESSIE MITCHESON, EMILY SEARS,                        )
EVA PEPAJ, HEATHER RAE YOUNG,                         )
HILLARY FISHER VINSON, JESSICA                        )
GOLDEN, LUCY PINDER, MARIANA                          )
DAVALOS, MARKETA KAZDOVA,                             )
PAOLA CANAS, TIFFANY SELBY,                           )
RHIAN SUGDEN, AND; AND TIFFANY                        )
TOTH GRAY,                                            )
                                                      )
                     Plaintiffs,                      )
                                                      )
       vs.                                            )   Civil Action No. 19-683
                                                      )
BRASS SADDLE, INC.,                                   )
BETTY ANN BISACCA,,                                   )
                                                      )
                     Defendants.                      )

                                            ORDER

               AND NOW, this 22nd day of July, 2020, after the Plaintiffs filed an action in the

above-captioned case, and after a Report and Recommendation was filed by the United States

Magistrate Judge granting the parties until July 20, 2020, to file written objections thereto, no

objections having been filed, and upon independent review of the record, and upon consideration

of the Chief Magistrate Judge’s Report and Recommendation [27], which is adopted as the

opinion of this Court,

               IT IS HEREBY ORDERED that Plaintiffs’ Motion for Default Judgment [17] is

GRANTED as follows:

               1. Plaintiffs have proven by a preponderance of the evidence that Defendants are

liable to them pursuant to section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1). The Court finds
      Case 2:19-cv-00683-RJC-CRE Document 28 Filed 07/22/20 Page 2 of 2




that Plaintiffs are entitled to an amount of $1,020,000.00 in damages; and

               2. Defendants are permanently enjoined from using any images of Plaintiffs in

their advertising, including without limitation those images annexed to the Complaint.

               The Clerk shall hereby enter judgment on behalf of Plaintiffs in the amount of

$1,020,000.00, with costs taxed to the Defendants.

               IT IS FURTHER ORDERED that, pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, if any party wishes to appeal from this Order a notice of appeal, as

provided in Fed. R. App. P. 3, must be filed with the Clerk of Court, United States District Court,

at 700 Grant Street, Room 3110, Pittsburgh, PA 15219, within thirty (30) days.




                                              s/Robert J. Colville
                                              United States District Judge


cc:    Honorable Cynthia Reed Eddy
       Chief United States Magistrate Judge

       All Counsel of Record by electronic filing
